Exhibit 99.1 DOLLAR TREE STORES, INC. REPORTS FIRST QUARTER NET EARNINGS PER DILUTED SHARE OF $0.38 CHESAPEAKE, Va. – May 30, 2007 – Dollar Tree Stores, Inc. (NASDAQ: DLTR), the nation's leading operator of single-price point dollar stores, reported net earnings per diluted share of $0.38, for the fiscal first quarter ended May 5, 2007, an increase of 22.6% over the $0.31 earnings per diluted share for the same period, one year ago.Sales for the quarter were $975.0 million, a 13.8% increase compared to $856.5 million, for the same period, one year ago.Comparable store sales increased 5.8% for the quarter. “We are pleased with the strength of our first quarter results,” said President and CEO Bob Sasser.“With increases in both traffic and average ticket, Dollar Tree delivered record first quarter sales, net income and earnings per share.I am especially pleased with the improvement in operating margin that comes as the result of planning and execution by our merchandising, operations and logistics teams.” “Heading into the second quarter, our inventories are well balanced.Dollar Tree is the destination for cool summer savings on hot items for the pool, beach, and barbeque season and we have a great selection of basic products our customers need every day, all at amazing value.” For the first quarter, our gross margin rate was 33.4%, which is flat when compared to last year’s first quarter.This rate reflects positive leverage of buying, distribution, and occupancy costs attributable to the comparable store sales increase as well as a small negative impact from increases in diesel fuel costs. Selling, general and administrative expenses, as a percentage of sales, were 27.0 % in the first quarter of 2007, compared to 27.2% in the same quarter last year.The improvement in rate also reflects the leverage associated with the positive comparable store sales, as well as the Company’s dedication to expense control. Operating margin in this year’s first quarter was 6.4%, a 20 basis point improvement compared to the 6.2% reported for the same period, one year ago. During the first quarter of 2007, the Company expended $153.3 million for share repurchase.Substantially all of this amount was facilitated through a $150 million Accelerated Share Buyback program, through Goldman, Sachs &
